Case 1:14-ml-02570-RLY-TAB Document 16308 Filed 03/19/21 Page 1 of 3 PageID #:
                                 107191

                                                                 FILED
                                                                03/19/2021
                                                          U.S. DISTRICT COURT
                                                        SOUTHERN DISTRICT OF INDIANA
                                                           Roger A.G. Sharpe, Clerk
Case 1:14-ml-02570-RLY-TAB Document 16308 Filed 03/19/21 Page 2 of 3 PageID #:
                                 107192
Case 1:14-ml-02570-RLY-TAB Document 16308 Filed 03/19/21 Page 3 of 3 PageID #:
                                 107193
